Case 2:14-bk-19226-DS       Doc 1231 Filed 10/07/19 Entered 10/07/19 12:51:13                Desc
                              Main Document    Page 1 of 10


  1 James E. Till (State Bar No. 200464)
    jtill@btntlaw.com
  2 BOSLEY TILL LLP
    120 Newport Center Drive
  3 Newport Beach, CA 92660
    Telephone:      (949) 999-2860
  4
    Counsel for Debtor,
  5 Eliminator Custom Boats, Inc.

  6

  7

  8                            UNITED STATES BANKRUPTCY COURT

  9              CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 10
      In re:                                             Jointly Administered
 11
      ELIMINATOR CUSTOM BOATS, INC.,                     Case No. 2:14-bk-19226-DS
 12
                                                         Chapter 11
                                    Debtor.
 13
                                                         NOTICE OF MOTION TO APPROVE
 14   ROBERT D. LEACH,                                   COMPROMISE UNDER FED. R.
                              Debtor.                    BANKR. PROC. 9019 BETWEEN THE
 15   ____________________________________               DEBTOR, THE COMMITTEE, AND
                                                         ROSENSTEIN & HITZEMAN AAPLC
 16   Affects:                                           Hearing:
      !      Both Debtors                                [Hearing to be scheduled, if necessary,
 17   "      Eliminator Custom Boats, Inc.               pursuant to Local Bankruptcy Rule 9013-
 18   "      Robert D. Leach                             1(o)]

 19

 20   TO ALL INTERESTED PARTIES:

 21            PLEASE TAKE NOTICE that pursuant to Rule1 9019 and Local Bankruptcy Rule

 22   (“LBR”) 9013-1(o), Eliminator Custom Boats, Inc., the debtor in the above-captioned chapter 11

 23   case (“Debtor”), has filed its Motion to Approve Compromise Under Rule 9019 Between the

 24   Debtor, the Committee, and Rosenstein & Hitzeman AAPLC (the “Motion”) with the Court for an

 25   order approving the settlement agreement executed between and among the Debtor, the Official

 26
      1
              Unless otherwise indicated, all “Code,” “chapter,” and “section” references are to Title 11
 27   of the United States Code (the “Bankruptcy Code”), 11 U.S.C. §§ 101-1532, and all “Rule”
      references are to the Federal Rules of Bankruptcy Procedure (“FRBP”) which make applicable
 28   certain Federal Rules of Civil Procedure (“FRCP”).
Case 2:14-bk-19226-DS             Doc 1231 Filed 10/07/19 Entered 10/07/19 12:51:13                Desc
                                    Main Document    Page 2 of 10


  1       Committee of Unsecured Creditors (the “Committee”), and Rosenstein & Hitzeman AAPLC
  2       (“R&H”).
  3              The Debtor requests approval of that certain Settlement Agreement and Mutual General
  4       Release (the “Agreement”), which resolves the central dispute hampering the conclusion of this
  5       chapter 11 case and provides a path to a possible structured dismissal of the case, by resolving a
  6       dispute regarding the amount to be paid to one of Debtor’s former professionals, and eliminates
  7       the dispute over apportionment of fees that would need to be resolved following the recent ruling
  8       of the Ninth Circuit BAP, which remanded the issue for further proceedings in this Court. The
  9       Debtor (with the support of the Committee) believes the interests of the creditors and the estate
 10       are best served if the Court approves the Agreement pursuant to the four A & C Properties
 11       factors, as such resolution eliminates all litigation between the parties which represents the final
 12       impediment to a conclusion of this proceeding. In sum, the Agreement is based on Debtor’s
 13       business judgment that settlement will benefit the estate and creditors and therefore approval of
 14       the Motion is proper.
 15              PLEASE TAKE FURTHER NOTICE that this Motion is being made pursuant to LBR
 16       9013-1(o) which requires that any response and request for hearing, in the form required by LBR
 17       9013-1(f)(1), must be filed with the Court and served on counsel for the Debtor at the address
 18       indicated in the upper left-hand corner of this notice and the Office of the United States Trustee,
 19       915 Wilshire Boulevard, Suite 1850, Los Angeles, California 90017, no later than fourteen (14)
 20       days from the date of service of this notice. Failure to file and serve a response and/or request for
 21       hearing as set forth above may lead to the granting of the relief sought herein.
 22              PLEASE TAKE FURTHER NOTICE that a copy of the Motion may be obtained by
 23       written request to counsel for the Debtor, James Till of Bosley Till LLP, at the address indicated
 24       in the upper left-hand corner of this notice.
 25       DATED: October 7, 2019                          BOSLEY TILL LLP
 26                                                       By:   /s/ James E. Till
 27                                                             James E. Till
                                                          Counsel for Debtor, Eliminator Custom Boats, Inc.
 28

                                                                                          NOTICE OF MOTION
                                                            -2-                     TO APPROVE COMPROMISE
      2
        Case 2:14-bk-19226-DS                    Doc 1231 Filed 10/07/19 Entered 10/07/19 12:51:13                                       Desc
                                                   Main Document    Page 3 of 10



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
        120 Newport Center Drive, Newport Beach, CA 92660

A true and correct copy of the foregoing document entitled (specify): Notice of Motion to Approve Compromise Under
Fed. R. Bankr. Proc. 9019 Between the Debtor, the Committee, and Rosenstein & Hitzeman AAPLC, will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 7, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    SEE ATTACHED LIST

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) October 7, 2019, I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

   SEE ATTACHED SERVICE LIST

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 7, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

        The Honorable Deborah J. Saltzman                              Via Overnight Delivery
        United States Bankruptcy Judge
        Edward R. Roybal Federal Bldg & Courthouse
        255 East Temple Street, Suite 1634
        Los Angeles, CA 90012

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 7, 2019                      Martha Araki                                                /s/ Martha Araki
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:14-bk-19226-DS                    Doc 1231 Filed 10/07/19 Entered 10/07/19 12:51:13                            Desc
                                           Main Document    Page 4 of 10


In re: ELIMINATOR CUSTOM BOATS, INC.                                                        Case No. 2:14-bk-19226-DS

1.         Parties to be served by the Court via Notice of Electronic Filing (NEF):

     Attny for Debtor Robert D. Leach                      E Jay Gotfredson           lawfirm@gotalaw.com
     Attny for Jay Gotfredson                                                         Everett@gotalaw.com
     Attny for Debtor Robert D. Leach                      Edith Walters              ediewaltercf@gmail.com
     Attny for Debtor Eliminator Custom Boats, Inc.        James E. Till              jtill@btntlaw.com;
     Attny for Accountant W William Cary CPA &                                        maraki@btntlaw.com
     Company
     Attny for Bosley Till LLP
     Attny for Financial Advisory Armory Consulting Co
     Office of the U.S. Trustee                            Kenneth G. Lau             kenneth.g.lau@usdoj.gov;
                                                                                      ron.maroko@usdoj.gov;
                                                                                      hatty.yip@usdoj.gov
                                                                                      ustpregion16.la.ecf@usdoj.gov
     Attny for Official Creditors Committee                John P. Schafer            jschafer@jpschaferlaw.com,
     Attny for The Schafer Law Firm PC                                                pttnaegely@gmail.com
     Attny for Financial Advisor Armory Consulting Co
     Attny for Creditor American Express Travel Related    Gilbert B. Weisman, II     notices@becket-lee.com
     Services Company Inc.
     Attny for Creditor Bank of America, N.A.              Raffi Khatchadourian       raffi@hemar-rousso.com
     Attny for Creditor Dallas County                      Elizabeth Weller           dallas.bankruptcy@publicans.com
     Attny for Creditor German American Capital Corp.      Craig A. Welin             cwelin@frandzel.com;
                                                           Reed S. Waddell            bwilson@frandzel.com;
                                                           Kenneth N. Russak          rwaddell@frandzel.com;
                                                                                      sking@frandzel.com
                                                                                      krussak@knrlaw.com
                                                                                      krussak@russaklaw.com
     Attny for Creditor Harry Kauffman                     William J. Wall            wwall@wall-law.com
     Attny for Creditor Outerlimits Powerboats, Inc.       Peter J Gurfein            pgurfein@lgbfirm.com;
                                                                                      srichmond@lgbfirm.com;
                                                                                      emeza@lgbfirm.com
     Attny for Creditor RevLine LLC                        Kenneth C. Perry           kennethcperryesq@gmail.com
     Attny for Creditor Riverside County Treasurer-Tax     Martha E. Romero           romero@mromerolawfirm.com
     Attny for Creditor SMS Financial Strategic            Edward J. Miller           emiller@fabozzimillerlaw.com;
     Investments, LLC.                                     Ashley R. Wedding          dsandoval@fabozzimillerlaw.com
                                                                                      awedding@fabozzimillerlaw.com
     Attny for Creditor Tom Gonzalez                       Mark Wray                  mwray@markwraylaw.com
     Attny for Creditor Toyota Motor Credit Corp           Raymond F. Moats           colcaecf@weltman.com
     Attny for Creditor Toyota Motor Credit Corp           Austin P. Nagel            melissa@apnagellaw.com
                                                           Grace E. Feldman
     Attny for Creditor Toyota Motor Credit Corp           Raymond F. Moats, III      colcaecf@weltman.com
     Attny for Creditor Wells Fargo Bank, N.A.             Randall P. Mroczynski      randym@cookseylaw.com
                                                           Mark Andrews               bankruptcycls@wellsfargo.com;
                                                           Kiki Manti                 kmanti@fabozzimillerlaw.com;
                                                                                      dsandoval@fabozzimillerlaw.com
     Attny for Creditor Wells Fargo Home Mortgage          Christopher M. McDermott   ch11ecf@aldridgepite.com;
                                                           Todd S. Garan              cmcdermott@aldridgepite.com;
                                                                                      tgaran@aldridgepite.com
                                                                                      TSG@ecf.inforuptcy.com;
                                                                                      CMM@ecf.inforuptcy.com
     Attny for Accountant Venturelli Cary & Company Inc.   Robert B. Rosenstein       robert@thetemeculalawfirm.com;
     Attny for Rosenstein & Hitzman AAPLC                                             sylvia@thetemuclalawfirm.com;
                                                                                      leah@thetemuclalawfirm.com
Case 2:14-bk-19226-DS                Doc 1231 Filed 10/07/19 Entered 10/07/19 12:51:13                      Desc
                                       Main Document    Page 5 of 10


 Attny for Accountant Venturelli Cary & Company Inc.   Lauren E. Twitchell    laurietwitchell@yahoo.com
 Attny for Other Professional William N Lobel          William Lobel          wlobel@pszjlaw.com
 Interested Party Alan J Friedman                      Alan J Friedman        afriedman@shbllp.com
                                                                              lgauthier@shbllp.com
 Interested Party Leonard W Stitz                      Leonard W Stitz        lenny@lennystitz.com;
                                                                              thalia@lennystitz.com
 Interested Party Mark C Schnitzer                     Mark C. Schnitzer      mschnitzer@rhlaw.com;
                                                                              mcschnitzer@gmail.com
 Interested Party Thomas J Dao                         Thomas J Dao           contact@tjdlegal.com
 Interested Party Uecker & Associates, assignee for    Paul Jasper            paul.jasper@rimonlaw.com
 benefit of creditors of The Lobel Firm LLP                                   david.kline@rimonlaw.com
 Interested Party Racer Engineering                    Robert S. Marticello   rmarticello@swelawfirm.com;
                                                                              csheets@swelawfirm.com;
                                                                              gcruz@swelawfirm.com;
                                                                              jchung@swelawfirm.com
 Courtesy NEF                                          Paul N. Evenson        peveneson@hitzevenlaw.com
             Case 2:14-bk-19226-DS             Doc 1231 Filed 10/07/19 Entered 10/07/19 12:51:13                         Desc
                                                 Main Document    Page 6 of 10
Bosley Till LLP
Total number of parties: 181



Exhibit - Eliminator Boats
Svc Lst Name and Address of Served Party                                                                   Mode of Service

 70691    CHRIS MANDERSON ESQ., 4930 VISTA ARROYO, LA MESA, CA, 91941-4488                                 US Mail (1st Class)

 70691    ACCON MARINE, LLC, 13665 AUTOMOBILE BLVD., CLEARWATER, FL, 33762-3843                            US Mail (1st Class)

 70691    AERO-MARINE, LLC, 1455 PALOMARES STREET, SUITE B, LA VERNE, CA, 91750-5220                       US Mail (1st Class)

 70691    ALL STATE PROPANE, 21520 YORBA LINDA BLVD., STE. G-508, YORBA LINDA, CA, 92887-3762              US Mail (1st Class)

 70691    AMERICAN COAST SECURITY, INC., P.O. BOX 159, CHINO, CA, 91708-0159                               US Mail (1st Class)

 70691    AMERICAN EXPRESS, P.O. BOX 360001, FORT LAUDERDALE, FL, 33336-0002                               US Mail (1st Class)

 70691    AMERICAN EXPRESS TRAVEL RELATED SERVICES, CO, INC CORP CARD, C O BECKET AND LEE LLP, POB US Mail (1st Class)
          3001, MALVERN, PA, 19355-0701
 70691    AMERICAN ILLUMINATION, INC., 8018 E. SANTA ANA CANYON RD., STE. 100, #138, ANAHEIM, CA, 92808-   US Mail (1st Class)
          1102
 70691    ARAMARK, 502 N. SHERIDAN ST., CORONA, CA, 92880-2022                                             US Mail (1st Class)

 70691    ARMORY CONSULTING CO., 3943 IRVINE BLVD., #253, SUITE 103, SUITE 1150, IRVINE, CA, 92602-2400    US Mail (1st Class)

 70691    ARNESON INDUSTRIES, 47 MILL ST., SAN RAFAEL, CA, 94901-4018                                      US Mail (1st Class)

 70691    AT&T, AT&T PAYMENT CENTER, SACRAMENTO, CA, 95887                                                 US Mail (1st Class)

 70691    AT&T YELLOW PAGES, PO BOX 989046, WEST SACRAMENTO, CA, 95798                                     US Mail (1st Class)

 70691    BANK OF AMERICA, POB 660576, DALLAS, TX, 75266-0576                                              US Mail (1st Class)

 70691    BANK OF AMERICA, N.A., HEMAR, ROUSSO & HEALD, LLP, C/O RAFFI KHATCHADOURIAN, ESQ., 15910         US Mail (1st Class)
          VENTURA BOULEVARD, 12TH FLOOR, ENCINO, CA, 91436-2829
 70691    BARRETT BUSINESS SERVICES, INC., 8100 NE PARKWAY DR., #200, VANCOUVER, WA, 98662-6735            US Mail (1st Class)

 70691    BETTER BUSINESS BUREAU, MEMBERSHIP ACCOUNTING, P.O. BOX 970, COLTON, CA, 92324-0814              US Mail (1st Class)

 70691    BIENZ MARINE CANVAS, 451 N. HALE AVE., ESCONDIDO, CA, 92029-1421                                 US Mail (1st Class)

 70691    BLUEWATER PERFORMANCE, 204 HOWARD LANE, MOUNT HOPE, WV, 25880-1580                               US Mail (1st Class)

 70691    BOARD OF EQUALIZATION, ENVIRONMENTAL FEE DIVISION, P.O. BOX 942879, SACRAMENTO, CA, 94279-       US Mail (1st Class)
          6087
 70691    BOAT TRANSPORT INTERNATIONAL, INC., 4626 W. HIGHWAY 290, DRIPPING SPRINGS, TX, 78620-3558        US Mail (1st Class)

 70691    BOAT U.S., 880 S. PICKETT STREET, ALEXANDRIA, VA, 22304-4606                                     US Mail (1st Class)

 70691    BOATSWAIN`S LOCKER, 931 W. 18TH ST., COSTA MESA, CA, 92627-4541                                  US Mail (1st Class)

 70691    BONACO, INC., 1846 W. 11TH ST., UNIT I, UPLAND, CA, 91786-3595                                   US Mail (1st Class)

 70691    BRENNAN CLARK, 721 E. MADISON, #200, VILLA PARK, IL, 60181-3083                                  US Mail (1st Class)

 70691    CALIFORNIA UNINSURED EMPLOYERS BENEFIT TRUST, OFFICE OF THE DIRECTOR LEGAL UNIT, ATTN            US Mail (1st Class)
          BANKRUPTCY UNIT, 320 W 4TH ST SUITE 600, LOS ANGELES, CA, 90013-2350
 70691    CHUBB & SON, P.O. BOX 7247-7345, PHILADELPHIA, PA, 19170-7345                                    US Mail (1st Class)

 70691    CHUBB & SON, INC, SOFFER, RECH & BORG, LLP, 48 WALL STREET, 26TH FLOOR, NEW YORK, NY, 10005-     US Mail (1st Class)
          2900
 70691    CITIBANK, PO BOX 790034, ST LOUIS, MO, 63179-0034                                                US Mail (1st Class)

 70691    CITIBANK, N.A., 701 EAST 60TH STREET NORTH, SIOUX FALLS, SD, 57104-0493                          US Mail (1st Class)

 70691    CLAUDIA LEACH, 41585 AVENIDA RANCHO VISTA, TEMECULA, CA, 92592-9542                              US Mail (1st Class)

 70691    COMPETITIVE TRAILERS, INC., 8832 RAMONA ST., BELLFLOWER, CA, 90706-6387                          US Mail (1st Class)

 70691    COMPOSITES ONE, LLC, 11917 ALTAMAR PLACE, SANTA FE SPRINGS, CA, 90670-2543                       US Mail (1st Class)

 70691    COUNTY OF RIVERSIDE, PO BOX 12005, RIVERSIDE, CA, 92502-2205                                     US Mail (1st Class)

 70691    COUNTY OF RIVERSIDE, P.O. BOX 1208, RIVERSIDE, CA, 92502-1208                                    US Mail (1st Class)




 Bosley Till LLP
             Case 2:14-bk-19226-DS              Doc 1231 Filed 10/07/19 Entered 10/07/19 12:51:13                      Desc
Exhibit - Eliminator Boats
                                                  Main Document    Page 7 of 10
Svc Lst Name and Address of Served Party                                                                 Mode of Service

 70691    COUNTY OF RIVERSIDE, DEPARTMENT OF ENVIRONMENTAL HEALTH, P.O. BOX 7600, RIVERSIDE, CA,         US Mail (1st Class)
          92513-7600
 70691    CUMMINS CAL PACIFIC, LLC, 1939 DEERE AVENUE, IRVINE, CA, 92606-4818                            US Mail (1st Class)

 70691    CYCLE ARTS BULLET FIBERGLASS, INC., 14680 N. STATE HWY 41, MADERA, CA, 93636                   US Mail (1st Class)

 70691    D.H. SNITH CO., 1464 E. COMMERCIAL, SPRINGFIELD, MO, 65803-3994                                US Mail (1st Class)

 70691    DANA MARINE PRODUCTS, 1821 RAILROAD ST., CORONA, CA, 92880-2512                                US Mail (1st Class)

 70691    DH GRAPHICS, 26377 JEFFERSON AVE., #E, MURRIETA, CA, 92562-6976                                US Mail (1st Class)

 70691    DIR/PV, P.O. BOX 42063, SAN FRANCISCO, CA, 94142-0603                                          US Mail (1st Class)

 70691    DIRECTV LLC, ATTN BANKRUPTCIES, PO BOX 6550, GREENWOOD VILLAGE, CO, 80155-6550                 US Mail (1st Class)

 70691    DISSINGER ASSOCIATES, PLAN ADMINISTRATION & DESIGN, INC., 6500 WILSHIRE BLVD., STE 1260, LOS   US Mail (1st Class)
          ANGELES, CA, 90048-4914
 70691    DMV, 2415 1ST. AVE., E 272-825341, SACRAMENTO, CA, 95818-2606                                  US Mail (1st Class)

 70691    DMV, P.O. BOX 942894, SACRAMENTO, CA, 94294-0894                                               US Mail (1st Class)

 70691    DMV, ASF/ISF UNIT, P.O. BOX 932366, SACRAMENTO, CA, 94232-3660                                 US Mail (1st Class)

 70691    E JAY GOTFREDSON, GOTFREDSON & ASSOCIATES, 11755 WILSHIRE BLVD 15TH FL, LOS ANGELES, CA,       US Mail (1st Class)
          90025-1501
 70691    ED BORGES, PRESIDENT, EDDIE MARINE, 11479 SIXTH ST., RANCHO CUCAMONGA, CA, 91730-6024          US Mail (1st Class)

 70691    ELIMINATOR CUSTOM BOATS OF TEXAS LT, 24312 DAYTONA COVE, PERRIS, CA, 92570-6284                US Mail (1st Class)

 70691    ELIMINATOR CUSTOM BOATS, INC., 10795 SAN SEVAINE WAY, MIRA LOMA, CA, 91752-1146                US Mail (1st Class)

 70691    EMPLOYER SERVICES, 35375 VIA CERRO VISTA, TEMECULA, CA, 92592-9544                             US Mail (1st Class)

 70691    EMPLOYMENT DEVELOPMENT DEPT., BANKRUPTCY GROUP MIC 92E, P.O. BOX 826880, SACRAMENTO,           US Mail (1st Class)
          CA, 94280-0001
 70691    EQUIFAX INFORMATION SERVICES, LLC, P.O. BOX 105835, ATLANTA, GA, 30348-5835                    US Mail (1st Class)

 70691    EXPERIAN DEPARTMENT 1971, LOS ANGELES, CA, 90088-1971                                          US Mail (1st Class)

 70691    FEDERAL INSURANCE COMPANY, SOFFER RECH & BORG, LLP, 48 WALL STREET, S6TH FLOOR, NEW            US Mail (1st Class)
          YORK, NY, 10005-2903
 70691    FIREBIRD INTERNATIONAL RACEWAY, 20000 MARICOPA ROAD, BOX 5023, CHANDLER, AZ, 85226-5206        US Mail (1st Class)

 70691    FLORIDA POWERBOAT CLUB, INC., 1214 SW 6TH ST., POMPANO BEACH, FL, 33069-3515                   US Mail (1st Class)

 70691    FRANCHISE TAX BOARD, P.O. BOX 942840, SACRAMENTO, CA, 94240-0001                               US Mail (1st Class)

 70691    FRANCHISE TAX BOARD, BANKRUPTCY SECTION MS A340, PO BOX 2952, SACRAMENTO, CA, 95812-2952       US Mail (1st Class)

 70691    FROG ENVIRONMENTAL, P.O. BOX 1368, SAN PEDRO, CA, 90733-1368                                   US Mail (1st Class)

 70691    GERMAN AMERICAN CAPITAL CORPORATION, C/O FRANDZEL ROBINS BLOOM & CSATO, 6500 WILSHIRE          US Mail (1st Class)
          BLVD. 7TH FLOOR, LOS ANGELES, CA, 90048-4920
 70691    GRANT LIEN SALES, P.O. BOX 944, ARTESIA, CA, 90702-0944                                        US Mail (1st Class)

 70691    GRAPHIC INK CORP, 15641 COMPUTER LANE, HUNTINGTON BEACH, CA, 92649-1607                        US Mail (1st Class)

 70691    GS MARINE, GREG SHOEMAKER, 341 S. MAPLE, CORONA, CA, 92880-6907                                US Mail (1st Class)

 70691    GT PERFORMANCE, INC., GARY TEAGUE, 2085 W. 11TH STREET, UPLAND, CA, 91786-3510                 US Mail (1st Class)

 70691    HARRY KAUFFMAN, C/O WILLIAM J. WALL, THE WALL LAW OFFICE, APC, 9900 RESEARCH DRIVE, IRVINE,    US Mail (1st Class)
          CA, 92618-4309
 70691    HARRY KAUFMAN, PRESIDENT, HARRY KAUFMAN MOTORCARS INC., 5744 W. GOOD HOPE RD.,                 US Mail (1st Class)
          MILWAUKEE, WI, 53223-4736
 70691    HI-LINE, P.O. BOX 972081, DALLAS, TX, 75397-2081                                               US Mail (1st Class)

 70691    HI-LINE, 2121 VALLEY VIEW LANE, DALLAS, TX, 75234-8912                                         US Mail (1st Class)

 70691    HITACHI CAPITAL AMERICA CORP, 21925 NETWORK PLACE, CHICAGO, IL, 60673-1219                     US Mail (1st Class)

 70691    HOME DEPOT, 6140 HAMNER AVENUE, MIRA LOMA, CA, 91752-3121                                      US Mail (1st Class)

 70691    HOSE-MAN, INC., 5397 NO. IRWINDALE AVENUE, BALDWIN PARK, CA, 91706-2025                        US Mail (1st Class)

 70691    HOT BOAT MAGAZINE, 2942 E. CHAPMAN AVE., #191, ORANGE, CA, 92869-3745                          US Mail (1st Class)



 Bosley Till LLP
             Case 2:14-bk-19226-DS             Doc 1231 Filed 10/07/19 Entered 10/07/19 12:51:13                      Desc
Exhibit - Eliminator Boats
                                                 Main Document    Page 8 of 10
Svc Lst Name and Address of Served Party                                                                Mode of Service

 70691    ILMOR ENGINEERING, INC., 43939 PLYMOUTH OAKS BLVD., PLYMOUTH, MI, 48170-2557                  US Mail (1st Class)

 70691    INSOLVENCY SERVICES GROUP INC, LAWRENCE J POTEET ESQ, ABLON, LEWIS, BASS & GALE, LLP,         US Mail (1st Class)
          30240 RANCHO VIEJO ROAD SUITE F, SAN JUAN CAPISTRANO, CA, 92675-1515
 70691    INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA,       US Mail (1st Class)
          PA, 19101-7346
 70691    JAMES E TILL, BOSLEY TILL LLP, 120 NEWPORT CENTER DRIVE, NEWPORT BEACH, CA, 92660-6916        US Mail (1st Class)

 70691    JANTEK, 4820 ARDEN DR., TEMPLE CITY, CA, 91780-4001                                           US Mail (1st Class)

 70691    JURUPA COMMUNITY SERVICES DIST., 11201 HARREL ST., MIRA LOMA, CA, 91752-1443                  US Mail (1st Class)

 70691    KAL KUSTOM ENTERPRISES, 4394 ENTERPRISE PLACE, FREMONT, CA, 94538-6365                        US Mail (1st Class)

 70691    KNOBBE MARTENS OLSON & BEAR, LLP, 2040 MAIN ST., FOURTEENTH FLOOR, IRVINE, CA, 92614-8214     US Mail (1st Class)

 70691    KONECRANES, INC., P.O. BOX 641807, PITTSBURGH, PA, 15264-1807                                 US Mail (1st Class)

 70691    L.A. COUNTY TAX COLLECTOR, BANKRUPTCY UNIT, P.O. BOX 54110, LOS ANGELES, CA, 90054-0110       US Mail (1st Class)

 70691    LATHAM MARINE, INC., 280 S.W. 32 COURT, FORT LAUDERDALE, FL, 33315-3347                       US Mail (1st Class)

 70691    LAW OFFICES OF TOM SARDONI, 3890 11TH STREET, #104, RIVERSIDE, CA, 92501-3572                 US Mail (1st Class)

 70691    LCI EXTREME CUSTOM TRAILERS, 88704 EXPEDITE WAY, CHICAGO, IL, 60695-0001                      US Mail (1st Class)

 70691    LEONARD W STITZ, LAW OFFICES OF LEONARD W STITZ, 987 N ENTERPRISE ST STE 200, ORANGE, CA,     US Mail (1st Class)
          92867-5448
 70691    LIPPERT COMPONENTS, INC., 88704 EXPEDITE WAY, CHICAGO, IL, 60695-1700                         US Mail (1st Class)

 70691    LIVORSI MARINE, INC., 715 CENTER STREET, GRAYSLAKE, IL, 60030-1651                            US Mail (1st Class)

 70691    LLMOR, 43939, PLYMOUTH OAKS BLVD., PLYMOUTH, MI, 48170-2557                                   US Mail (1st Class)

 70691    LOS ANGELES CITY CLERK, P.O. BOX 53200, LOS ANGELES, CA, 90053-0200                           US Mail (1st Class)

 70691    MANEY WIRE & CABLE, INC., 3959 E. GUASTI ROAD, UNIT E, ONTARIO, CA, 91761-1547                US Mail (1st Class)

 70691    MARK TALCOTT, 31922 MANZANITA LANE, LAKE ELSINORE, CA, 92532-2612                             US Mail (1st Class)

 70691    MARLIN LEASING, 300 FELLOWSHIP ROAD, MOUNT LAUREL, NJ, 08054-1727                             US Mail (1st Class)

 70691    MC MASTER-CARR SUPPLY CO., P.O. BOX 7690, CHICAGO, IL, 60680-7690                             US Mail (1st Class)

 70691    MEDIA DIRECTION, 3940 PROSPECT AVE., STE. S, YORBA LINDA, CA, 92886-1752                      US Mail (1st Class)

 70691    MOHAB TEXTILES, P.O. BOX 2861, CALHOUN, GA, 30703-2861                                        US Mail (1st Class)

 70691    NAUTICOOL AIR, 3040 N. STEMMONS FRWY., DALLAS, TX, 75247-6105                                 US Mail (1st Class)

 70691    NMMA PAYMENT CENTER, 33928 TREASURY CENTER, CHICAGO, IL, 60694-3900                           US Mail (1st Class)

 70691    OAK HARBOR FREIGHT LINES, INC., P.O. BOX 1469, AUBURN, WA, 98071-1469                         US Mail (1st Class)

 70691    OCEAN EQUIPMENT, KAREN SCHEUSSLER, 2 THOMAS, IRVINE, CA, 92618-2512                           US Mail (1st Class)

 70691    ORKIN RIVERSIDE COMM., 12710 MAGNOLIA AVE., RIVERSIDE, CA, 92503-4620                         US Mail (1st Class)

 70691    PACHULSKI STANG ZIEHL JONES LLP, WILLIAM LOBEL ESQ., 650 TOWN CENTER DR STE 1500, COSTA       US Mail (1st Class)
          MESA, CA, 92626
 70691    PERFORMANCE BOATS MAGAZINE, 3620 N. RANCHO DR., STE 105, LAS VEGAS, NV, 89130-3153            US Mail (1st Class)

 70691    PERFORMANCE POOLS, 2834 HAMNER AVE., #109, NORCO, CA, 92860-1929                              US Mail (1st Class)

 70691    PETERSON JOHNSON MURRAY, ATTN: MICHAEL P. CROOKS, 3 SOUTH PICKNEY, 9TH FLOOR, MADISON,        US Mail (1st Class)
          WI, 53703-4200
 70691    PHILLIPS SAW & CARBIDE TOOL CO., 9216 BALLY COURT, RANCHO CUCAMONGA, CA, 91730-5313           US Mail (1st Class)

 70691    PITNEY BOWES GLOBAL FINANCIAL SERV., P.O. BOX 856460, LOUISVILLE, KY, 40285-6460              US Mail (1st Class)

 70691    PITNEY BOWES INC, ATTN: RECOVERY DEPT, 27 WATERVIEW DRIVE, SHELTON, CT, 06484-4361            US Mail (1st Class)

 70691    PITSTOP CORONA LUBE PIT STOP, 545 CLOVER STREET, REDLANDS, CA, 92373-5650                     US Mail (1st Class)

 70691    PLASTIC MATERIALS, INC., 4202 E. BICKELL ST., ONTARIO, CA, 91761-1511                         US Mail (1st Class)

 70691    PLDL, INC., 9382 FARM ST., DOWNEY, CA, 90241-2954                                             US Mail (1st Class)

 70691    PRE-PAID LEGAL, P.O. BOX 2629, ADA, OK, 74821-2629                                            US Mail (1st Class)

 70691    PRESTIGE AUTOMOTIVE & MARINE, 1640 W. ACOMA BLVD., #A-102, LAKE HAVASU CITY, AZ, 86403-2464   US Mail (1st Class)



 Bosley Till LLP
             Case 2:14-bk-19226-DS            Doc 1231 Filed 10/07/19 Entered 10/07/19 12:51:13                      Desc
Exhibit - Eliminator Boats
                                                Main Document    Page 9 of 10
Svc Lst Name and Address of Served Party                                                               Mode of Service

 70691    PROFESSIONAL SPORTS PUBLICATIONS, 570 ELMONT ROAD, DEPT. 203, ELMONT, NY, 11003-3535         US Mail (1st Class)

 70691    REVCHEM PLASTICS, P.O. BOX 333, BLOOMINGTON, CA, 92316-0333                                  US Mail (1st Class)

 70691    RILEY ELECTRIC, INC., 1800 W. 11TH STREET, UNIT C, UPLAND, CA, 91786-8438                    US Mail (1st Class)

 70691    RIVER CITY NEWSPAPERS, LLC, 2225 WEST ACOMA BLVD., LAKE HAVASU CITY, AZ, 86403-2907          US Mail (1st Class)

 70691    RIVER VINYL REPAIR, 6890 KAREN LANE, RIVERSIDE, CA, 92509-1533                               US Mail (1st Class)

 70691    RIVERSIDE COUNTY TAX COLLECTOR, 4080 LEMON ST, 4TH FLOOR, RIVERSIDE, CA, 92501-3634          US Mail (1st Class)

 70691    RIVERSIDE COUNTY TREASURER-TAX COLLECTOR, PO BOX 12005, RIVERSIDE, CA, 92502-2205            US Mail (1st Class)

 70691    ROBERT D. LEACH, 30226 CORTE CANTINIA, TEMECULA, CA, 92591-1910                              US Mail (1st Class)

 70691    ROBERT LEACH INVESTMENTS, LLC, 24312 DAYTONA COVE, PERRIS, CA, 92570-6284                    US Mail (1st Class)

 70691    ROBERT TEAGUE, PRESIDENT, TEAGUE, 28115 AVENUE STANFORD, VALENCIA, CA, 91355-1106            US Mail (1st Class)

 70691    RON`S VINYL & LEATHER REPAIR, P.O. BOX 7786, RIVERSIDE, CA, 92513-7786                       US Mail (1st Class)

 70691    ROSENSTEIN & HITZEMAN AAPLC, 28600 MERCEDES ST STE 100, TEMECULA, CA, 92590-2716             US Mail (1st Class)

 70691    S&B CUSTOM IMAGES, 2005 COLVIN RUN DR., HENDERSON, NV, 89052-6987                            US Mail (1st Class)

 70691    SAFETY COMPLIANCE COMPANY, P.O. BOX 9760, MORENO VALLEY, CA, 92552-9760                      US Mail (1st Class)

 70691    SAFETY-KLEEN, P.O. BOX 7170, PASADENA, CA, 91109-7170                                        US Mail (1st Class)

 70691    SAL`S PROPANE, INC., 638 E. GAGE AVE., LOS ANGELES, CA, 90001-1512                           US Mail (1st Class)

 70691    SAN DIEGO AIRMOTIVE, 37552 WINCHESTER RD., MURRIETA, CA, 92563-2500                          US Mail (1st Class)

 70691    SAVAGE MARINE, 1575 INDUSTRIAL BLVD., LAKE HAVASU CITY, AZ, 86403-3640                       US Mail (1st Class)

 70691    SCMA, 1006 EAST CHAPMAN AVE., ORANGE, CA, 92866-2116                                         US Mail (1st Class)

 70691    SEAWIDE, 41698 EASTMAN DR., MURRIETA, CA, 92562-7054                                         US Mail (1st Class)

 70691    SECURITIES & EXCHANGE COMMISSION, 444 SOUTH FLOWER ST., SUITE 900, LOS ANGELES, CA, 90071-   US Mail (1st Class)
          2934
 70691    SEMPER SPEED & MARINE, 10854 N. HWY 41, MADERA, CA, 93636-8862                               US Mail (1st Class)

 70691    SHOW OFF COVERS OR, 8780 19TH ST., #302, RANCHO CUCAMONGA, CA, 91701-4608                    US Mail (1st Class)

 70691    SHOWCASE CUSTOMS, 7840 INDIANA AVENUE, RIVERSIDE, CA, 92504-4111                             US Mail (1st Class)

 70691    SIMPLEXGRINNELL, DEPT. CH 10320, PALATINE, IL, 60055-0320                                    US Mail (1st Class)

 70691    SONA FINANCIAL SERVICES, INC., P.O. BOX 13604, PHILADELPHIA, PA, 19101-3604                  US Mail (1st Class)

 70691    SOUTH COAST A.Q.M.D., P.O. BOX 4943, DIAMOND BAR, CA, 91765-0943                             US Mail (1st Class)

 70691    SOUTHERN CALIFORNIA EDISON, P.O. BOX 600, ROSEMEAD, CA, 91771-0001                           US Mail (1st Class)

 70691    SOUTHERN CALIFORNIA GAS COMPANY, MASS MARKETS CREDIT & COLLECTIONS, THE GAS COMPANY, US Mail (1st Class)
          PO BOX 30337, LOS ANGELES, CA, 90030-0337
 70691    STANLEY CONVERGENT SECURITY SOL., DEPT. CH 10651, PALATINE, IL, 60055-0001                   US Mail (1st Class)

 70691    STATE BOARD OF EQUALIZATION, SPECIAL OPERATIONS BRANCH MIC:55, PO BOX 942879,                US Mail (1st Class)
          SACRAMENTO, CA, 94279-0055
 70691    STATE WATER RESOURCES CONTROL BOARD, C/O EMEL G. WADHWANI STAFF COUNSEL, 1001 I              US Mail (1st Class)
          STREET 22ND FLOOR, SACRAMENTO, CA, 95814-2828
 70691    SWRCB ACCOUNTING OFFICE, ATTN: AFRS, P.O. BOX 1888, SACRAMENTO, CA, 95812-1888               US Mail (1st Class)

 70691    T MOBILE, C O AMERICAN INFOSOURCE LP, 4515 N SANTA FE AVE, OKLAHOMA CITY, OK, 73118-7901     US Mail (1st Class)

 70691    TEAGUE CUSTOM MARINE INC, 28115 AVENUE STANFORD, VALENCIA, CA, 91355-1106                    US Mail (1st Class)

 70691    THE GAS CO., P.O. BOX C, MONTEREY PARK, CA, 91756-0001                                       US Mail (1st Class)

 70691    THE SCHAFER LAW FIRM, P.C., 30900 RANCHO VIEJO RD STE 235, SAN JUAN CAPISTRANO, CA, 92675    US Mail (1st Class)

 70691    TIEWRAPS.COM, INC., P.O. BOX 421132, SAN DIEGO, CA, 92142-1132                               US Mail (1st Class)

 70691    TOOL MOTORSPORTS, 2670 INDEPENCENCE CIR., CORONA, CA, 92882-6018                             US Mail (1st Class)

 70691    TOOLS-R-US, INC., 9055 CENTRAL AVE., MONTCLAIR, CA, 91763-1622                               US Mail (1st Class)

 70691    TOYOTA MOTOR ACCEPTANCE CORPORATION, C/O LAW OFFICES OF AUSTIN P. NAGEL, 111 DEERWOOD US Mail (1st Class)
          RD., STE. 305, SAN RAMON, CA, 94583-1530



 Bosley Till LLP
             Case 2:14-bk-19226-DS            Doc 1231 Filed 10/07/19 Entered 10/07/19 12:51:13                         Desc
Exhibit - Eliminator Boats
                                               Main Document    Page 10 of 10
Svc Lst Name and Address of Served Party                                                                  Mode of Service

 70691    TOYOTA MOTOR CREDIT CORP, P.O. BOX 3457, TORRANCE, CA, 90510-3457                               US Mail (1st Class)

 70691    TOYOTA MOTOR CREDIT CORP., C/O WELTMAN, WEINBERG & REIS CO., LPA, 323 W. LAKESIDE AVE., 2ND US Mail (1st Class)
          FL, CLEVELAND, OH, 44113-1085
 70691    TOYOTA MOTOR CREDIT CORPORATION, PO BOX 8026, CEDAR RAPIDS, IA, 52408-8026                      US Mail (1st Class)

 70691    TRI DISPOSAL, INC., PAYMENT PROCESSING CENTER, P.O. BOX 7166, BUENA PARK, CA, 90622-7166        US Mail (1st Class)

 70691    ULINE, ACCOUNTS RECEIVABLE, 2200 S. LAKESIDE DR., WAUKEGAN, IL, 60085-8361                      US Mail (1st Class)

 70691    UNITED STATES TRUSTEE (LA), 915 WILSHIRE BLVD, SUITE 1850, LOS ANGELES, CA, 90017-3560          US Mail (1st Class)

 70691    UPS, PO BOX 894820, LOS ANGELES, CA, 90189-4820                                                 US Mail (1st Class)

 70691    VENTURELLI, CARY & CO., INC., 27349 JEFFERSON AVE., STE 101, TEMECULA, CA, 92590-5611           US Mail (1st Class)

 70691    VEOLIA ENVIRONMENTAL SERVICES, P.O. BOX 73709, CHICAGO, IL, 60673-7709                          US Mail (1st Class)

 70691    VERIZON, 404 BROCK DRIVE, BLOOMINGTON, IL, 61701-2654                                           US Mail (1st Class)

 70691    WASTE MANAGEMENT OF THE INLAND EMP., P.O. BOX 78251, PHOENIX, AZ, 85062-8251                    US Mail (1st Class)

 70691    WAYNE-EARL MANUFACTURING, INC., 520 JEFFERSON ST., PLACENTIA, CA, 92870-6617                    US Mail (1st Class)

 70691    WELLS FARGO BANK, NA, 41911 FIFTH STREET, SUITE 200, TEMECULA, CA, 92590-2730                   US Mail (1st Class)

 70691    WELLS FARGO BANK, NATIONAL ASSOCIATION, OFFICE OF THE GENERAL COUNSEL, MARC ANDREWS,            US Mail (1st Class)
          WELLS FARGO & COMPANY, 21680 GATEWAY CENTER DR., STE 280, DIAMOND BAR, CA, 91765-2456
 70691    WELLS FARGO BANK, NATIONAL ASSOCIATION, C/O FABOZZI & MILLER, APC, 41911 FIFTH STREET,          US Mail (1st Class)
          SUITE 200, TEMECULA, CA, 92590-2730
 70691    WELLS FARGO BANK, NATIONAL ASSOCIATION, P.O. BOX 6165, EL MONTE, CA, 91734-6165                 US Mail (1st Class)

 70691    WELLS FARGO- BLD LOAN ACCOUNTING, MAC U1851-014, PO BOX 7666, BOISE, ID, 83707-1666             US Mail (1st Class)

 70691    WEST COAST BATTERIES, INC., 410 LE ROY DR., CORONA, CA, 92879-1361                              US Mail (1st Class)

 70691    WEST COAST SERVICES, 39252 WINCHESTER RD., #107-301, MURRIETA, CA, 92563-3509                   US Mail (1st Class)

 70691    WESTERN SAFE & LOCK CO., 420 LONDON BRIDGE RD., LAKE HAVASU CITY, AZ, 86403-4643                US Mail (1st Class)

 70691    WILLIAMS, BABBIT & WEISMAN, 5255 NORTH FEDERAL HWY, THIRD FLOOR, BOCA RATON, FL, 33487-4913 US Mail (1st Class)
 70691    YACHTING PROMOTIONS, INC., 1115 NE 9TH AVE., FORT LAUDERDALE, FL, 33304-2110                    US Mail (1st Class)

 70691    YRC, P.O. BOX 100129, PASADENA, CA, 91189-0129                                                  US Mail (1st Class)

 70691    ZEP MANUFACTURING CO., 1000 RAILROAD ST., CORONA, CA, 92882-1947                                US Mail (1st Class)

 70691    ZOOP PRODUCTS, INC., 931 E. LINCOLN AVE., BANNING, CA, 92220-6241                               US Mail (1st Class)

Subtotal for this group: 181




 Bosley Till LLP
